                            2:19-cv-02338-CSB-EIL # 33      Page 1 of 5
                                                                                                  E-FILED
                                                                    Tuesday, 18 August, 2020 04:41:37 PM
                                                                             Clerk, U.S. District Court, ILCD
                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS
                                      URBANA DIVISION

GORDON FELL,                                 )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      No.     2:19-cv-02338
                                             )
McLANE/MIDWEST, INC.,                        )
d/b/a McLANE MIDWEST,                        )
                                             )
               Defendant.                    )

         NOTICE OF ISSUANCE OF SUBPOENA TO PRODUCE DOCUMENTS

        Please take notice that the following Subpoenas to Produce Documents, Information, or

Objects or to Permit Inspection of Premises in a Civil Action attached hereto as EXHIBIT A have

been issued and will be served on the person/entity so listed on said Subpoenas:

     1. Records Custodian, Cigna, 900 Cottage Grove Road, Bloomfield, CT 06002

Dated this 18th day of August, 2020.

                                             Respectfully submitted,

                                             McLane/Midwest, Inc. d/b/a McLane Midwest,
                                             Defendant
                                             By: Meyer Capel, A Professional Corporation

                                             By: s/ Lorna K. Geiler___________________
                                             Lorna K. Geiler, No. 6192940
                                             Attorney for the Defendant
                                             Meyer Capel, A Professional Corporation
                                             306 W. Church Street
                                             Champaign, IL 61820
                                             Telephone: (217) 352-1800
                                             Fax: (217) 352-9294
                                             lgeiler@meyercapel.com
                        2:19-cv-02338-CSB-EIL # 33          Page 2 of 5



                      CERTIFICATE OF SERVICE BY ATTORNEY

In accordance with Fed.R.Civ.P. 5(a) the undersigned attorney certifies that the foregoing
NOTICE OF ISSUANCE OF SUBPOENA TO PRODUCE DOCUMENTS was filed with the
Clerk of this Court by submission of the same via this Court’s Electronic Case File System (“ECF”)
on August 18, 2020 and that notice of said electronic filing will automatically be transmitted by
email to:

Paul Cummings – Paul.Cummings@HHCFirm.com

                                     By:     /s/ Lorna K. Geiler___________________
                                             Lorna K. Geiler, Bar#6192940
                                             Attorney for the Defendant
                                             Meyer Capel, A Professional Corporation
                                             306 W. Church St.
                                             Champaign, IL 61820
                                             Phone: (217) 352-1800
                                             Email: lgeiler@meyercapel.com




                                                2
2:19-cv-02338-CSB-EIL # 33   Page 3 of 5




              EXHIBIT A
2:19-cv-02338-CSB-EIL # 33   Page 4 of 5




 70150640000567943515




              EXHIBIT A
2:19-cv-02338-CSB-EIL # 33   Page 5 of 5




              EXHIBIT A
